DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the corresponded filed on 12/10/19.  Claims 1-21 are still pending and have been considered below.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:  the instant claims should be amended to recite “wherein the perturbation comprises…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 10, 12-15, 17 and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doshi et al. (2019/0044918).
Claim 1:  Doshi et al. discloses a method, comprising:
receiving authorized raw input at a protective transform module(raw input collected from sensors) [page 3, paragraph 0037 | page 6, paragraph 0055];
receiving unauthorized raw input at a restrictive deep neural network(untransformed input provided as input to camouflaged model) [page 4, paragraph 0039];
processing the authorized raw input at the protective transform module to generate a processed input(perform various transformations on raw input to create camouflaged data) [page 3, paragraph 0036 | page 6, paragraph 0056];
feeding the processed input into the restrictive deep neural network(transmit camouflaged data to camouflaged neural network model) [page 6, paragraphs 0056-0057]; and
generating a result based on the processed input and the unauthorized raw input, wherein the result comprises a different learning performance between the authorized raw input and the unauthorized raw input(camouflaged data input to the model would result in a corresponding distorted outputted to the client for recovering the raw output data, whereas when untransformed input is provided to the model, the output from the model would not be an untransformed output and would hide functionality of the model from someone gaining unauthorized access to the model) [page 4, paragraphs 0039 & 0041 | pages 6-7, paragraphs 0061-0063].
Claim 3:  Doshi et al. discloses the method according to claim 1, wherein processing the authorized raw input comprises applying a perturbation on the authorized raw input(applying various transformations to the original input) [page 3, paragraph 0036 | page 6, paragraph 0056].
Claim 5:  Doshi et al. discloses the method according to claim 3, wherein the perturbation comprises an additive perturbation or a spatial perturbation(changing input dimensions, adding fake values, mixing the ordering of real and fake values, rotations) [page 3, paragraph 0036 | page 6, paragraph 0056].
Claim 6:  Doshi et al. discloses the method according to claim 1, wherein the authorized raw input comprises an image obtained from one or more sources [page 6, paragraph 0055].
Claim 7:  Doshi et al. discloses the method according to claim 1, wherein the protective transform module comprises a key to guide generation of random perturbations or warping for the authorized raw input(table used to generate transformed input vector which is unique to client) [page 6, paragraphs 0053 & 0056-0058].
Claim 8:  Doshi et al. discloses an apparatus, comprising:
at least one processor [page 8, paragraph 0069]; and
at least one memory comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor to cause the apparatus at least to 
receive authorized raw input at a protective transform module [page 3, paragraph 0037 | page 6, paragraph 0055];
receive unauthorized raw input at a restrictive deep neural network [page 4, paragraph 0039];
process the authorized raw input at the protective transform module to generate a processed input [page 3, paragraph 0036 | page 6, paragraph 0056];
feed the processed input into the restrictive deep neural network [page 6, paragraphs 0056-0057]; and

Claim 10:  Doshi et al. discloses the apparatus according to claim 8, wherein processing the authorized raw input comprises applying a perturbation on the authorized raw input [page 3, paragraph 0036 | page 6, paragraph 0056].
Claim 12:  Doshi et al. discloses the apparatus according to claim 10, wherein the perturbation comprises an additive perturbation or a spatial perturbation [page 3, paragraph 0036 | page 6, paragraph 0056].
Claim 13:  Doshi et al. discloses the apparatus according to claim 8, wherein the authorized raw input comprises an image obtained from one or more sources [page 6, paragraph 0055].
Claim 14:  Doshi et al. discloses the apparatus according to claim 8, wherein the protective transform module comprises a key to guide generation of random perturbations or warping for the authorized raw input [page 6, paragraphs 0053 & 0056-0058].
Claim 15:  Doshi et al. discloses a computer program, embodied on a non-transitory computer readable medium, the computer program, when executed by a processor, causes the processor to:
receive authorized raw input at a protective transform module [page 3, paragraph 0037 | page 6, paragraph 0055];
receive unauthorized raw input at a restrictive deep neural network [page 4, paragraph 0039];
process the authorized raw input at the protective transform module to generate a processed input [page 3, paragraph 0036 | page 6, paragraph 0056];

generate a result based on the processed input and the unauthorized raw input, wherein the result comprises a different learning performance between the authorized raw input and the unauthorized raw input [page 4, paragraphs 0039 & 0041 | pages 6-7, paragraphs 0061-0063].
Claim 17:  Doshi et al. discloses the computer program according to claim 15, wherein processing the authorized raw input comprises applying a perturbation on the authorized raw input [page 3, paragraph 0036 | page 6, paragraph 0056].
Claim 19:  Doshi et al. discloses the computer program according to claim 17, wherein the perturbation comprises an additive perturbation or a spatial perturbation [page 3, paragraph 0036 | page 6, paragraph 0056].
Claim 20:  Doshi et al. discloses the computer program according to claim 15, wherein the authorized raw input comprises an image obtained from one or more sources [page 6, paragraph 0055].
Claim 21:  Doshi et al. discloses the computer program according to claim 15, wherein the protective transform module comprises a key to guide generation of random perturbations or warping for the authorized raw input [page 6, paragraphs 0053 & 0056-0058].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (2019/0044918) in view of Edwards et al. (2019/0188562).
Claim 2:  Doshi et al. discloses the method according to claim 1, but does not explicitly disclose wherein the method further comprises defining a loss function for the restrictive deep neural network.
However, Edwards et al. discloses a similar invention [page 1, paragraph 0006] and further discloses wherein the method further comprises defining a loss function for the restrictive deep neural network(implementing modified neural network loss function in hardened neural network) [pages 2-3, paragraphs 0021-0024].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Doshi et al. with the additional features of Edwards et al., in order to protect the models used in cognitive systems from adversarial inputs and/or other various attacks, as suggested by Edwards et al. [page 2, paragraph 0020].
Claim 9:  Doshi et al. discloses the apparatus according to claim 8, but does not explicitly disclose wherein the at least one memory and the computer program code are further configured, with the at least one processor to cause the apparatus at least to define a loss function for the restrictive deep neural network.
However, Edwards et al. discloses a similar invention [page 1, paragraph 0006] and further discloses wherein the at least one memory and the computer program code are further configured, with the at least one processor to cause the apparatus at least to define a loss function for the restrictive deep neural network [pages 2-3, paragraphs 0021-0024].
Doshi et al. with the additional features of Edwards et al., in order to protect the models used in cognitive systems from adversarial inputs and/or other various attacks, as suggested by Edwards et al. [page 2, paragraph 0020].
Claim 16:  Doshi et al. discloses the computer program according to claim 15, but does not explicitly disclose wherein processor is further caused to define a loss function for the restrictive deep neural network.
However, Edwards et al. discloses a similar invention [page 1, paragraph 0006] and further discloses wherein processor is further caused to define a loss function for the restrictive deep neural network [pages 2-3, paragraphs 0021-0024].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Doshi et al. with the additional features of Edwards et al., in order to protect the models used in cognitive systems from adversarial inputs and/or other various attacks, as suggested by Edwards et al. [page 2, paragraph 0020].

Allowable Subject Matter
Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhang et al. (2019/0147344).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435